*76OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice at the Second Judicial Department in 1979, and maintained an office for such practice within the First Judicial Department at all times relevant to these proceedings. By order of this Court entered August 11, 1994 (201 AD2d 134), respondent was suspended from the practice of law pursuant to 22 NYCRR 603.4 (e) (1), based upon his alleged misappropriation of at least $294,000 in client funds. In the six months following his suspension, he made no effort to appear or apply for a hearing or reinstatement. Having been placed on notice of the consequence of such failure, respondent is now subject to disbarment without further notice (22 NYCRR 603.4 [g]; Matter of Harris, 205 AD2d 160). Although superfluous, respondent has consented in writing to petitioner’s motion for disbarment.
Accordingly, the motion is granted and respondent’s name is ordered stricken from the roll of attorneys authorized to practice law.
Sullivan, J. P., Rosenberger, Wallace, Rubin and Williams, JJ., concur.
Ordered that the petition be, and the same hereby is, granted, and that respondent’s name is directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective May 9, 1995.